EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Tung-Yun McNally for the interview conducted on 02/07/2022.

The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 12/15/2021:

1-6. (Cancelled)

Claim 7 (Currently amended): A wafer processing system comprising:
a chamber;
a shutter disposed at an entrance of the chamber;
a vertical wafer boat for loading wafers;
an elevating member connected to a bottom of the vertical wafer boat; and
a first sensor and a second sensor, wherein the first sensor is disposed on a predetermined

wherein when the shutter moves to a predetermined position to make way for the vertical wafer boat, a detection of the first sensor and the second sensor is temporarily disabled[[.]]; and
one of the first sensor and the second sensor transmits a signal along the path to another of the first sensor and the second sensor;
wherein the signal is blocked by one of the wafers falling out from the vertical wafer boat.


Claim 8 (Cancelled): 

Claim 11 (Cancelled): 

Allowable Subject Matter
3.	7, 9-10, 12-13 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 7, the references of record, either singularly or in combination, do not teach or suggest at least a wafer processing system, comprising “wherein when the shutter moves to a predetermined position to make way for the vertical wafer boat, a detection of the first sensor and the second sensor is temporarily disabled” and “wherein the signal is blocked by one of the wafers falling out from the vertical wafer boat” in combination with other limitations as a whole.


The closet prior arts on records are Miyada et al (US 2020/0168491 Al, has PCT/JP2017 priority date July 28‘, 2017), Tsai et al.(US PGPUB 2019/0316251 A1) and Xu et al (US 2017/0194183 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance

Claims 9-10, 12-13 are also allowed being dependent on allowable claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897